Citation Nr: 0302898	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 13, 1978, to 
December 12, 1979, plus an additional period of prior active 
service.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  (The Board notes that 
the veteran's claim was later transferred to the RO in 
Chicago, Illinois.)


FINDINGS OF FACT

1.  For purposes of the veteran's request to reopen his 
claim, VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  An unappealed February 1997 RO rating decision declined 
to reopen the veteran's claim for service connection for a 
low back disorder.

3.  Evidence associated with the claims file subsequent to 
the February 1997 RO rating decision is neither cumulative 
nor redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.
 
4.	The veteran experienced a back injury during service which 
has led to continuing impairment.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision that declined to reopen the 
veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (2002).

2.  Evidence received since the February 1997 final RO 
decision is new and material, and the requirements to reopen 
the claim for service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).

3.	Residuals of a back injury were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of evaluating the veteran's latest request to 
reopen his claim for entitlement to service connection for a 
low back disorder, the Board finds that the RO essentially 
met its duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Further, the Board finds that as it is reopening 
this claim to the veteran's benefit, and plans to conduct 
VCAA notice and development prior to issuing a decision on 
the merits, there is no resultant prejudice to the veteran in 
now proceeding on his claim.

The veteran last filed to reopen his claim for service 
connection for a low back disorder in January 1997.  At the 
time, the evidence for consideration consisted of VA and 
private treatment records, as well as lay statements, 
concerning the condition of the veteran's low back during 
service and afterwards.  The RO declined to reopen the claim 
in a February 1997 rating decision, finding that no new and 
material evidence had been submitted in support of the claim.  
This decision subsequently became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200. 

Subsequent to the February 1997 final rating, the veteran 
submitted more evidence for the claims file, including an 
October 1997 record of the award of social security 
disability benefits and a July 1998 lay statement from a 
service buddy concerning the occurrence of his service 
injury.  In February 1999, the veteran filed the pending 
request to reopen his claim.  At that time, he also provided 
his own lay statement on the issue.  The RO declined to 
reopen the claim in a February 1999 rating decision, again 
finding that no new and material evidence had been submitted 
in support of the claim.  The veteran timely appealed this 
decision to the Board.

After the issuance of the February 1999 rating decision, 
additional evidence was associated with the claims file.  The 
veteran provided supplemental lay statements, more VA and 
private treatment records, and his service personnel records.  
The Board notes that some of this information had already 
been submitted for the claims file, in support of past  
attempts to reopen the claim.

On its own determination, however, the Board finds that some 
additional evidence associated with the file since the 
February 1997 final RO decision is both new and material to 
the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board notes that much of the evidence now 
presented by the veteran was not available during the time of 
the last final decision in this matter, and therefore 
considers it to be new.  The Board also finds that some of 
this new evidence is material to the claim.  At the time of 
the February 1997 rating decision, there was nothing of 
record concerning a possible relationship between the 
veteran's claimed service injury and his current low back 
disorder.  A June 2001 statement from one of the veteran's 
private physicians, D.R.A., M.D., however, supports such a 
relationship.  This June 2001 statement is neither cumulative 
nor redundant of evidence already of record, and so it is 
material to the claim.  Accordingly, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and the Board will reopen the 
claim for full review.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992). 

Consideration of the claim on the merits is more complicated.  
It is absolutely true that no specific back injury is 
clinically documented in the service medical records.  (He 
did complain, however, of right "flank pain" on two 
occasions in May 1974 with diminished range of motion 
identified.)  The veteran has correctly pointed out in his 
substantive appeal that documentation in the service records 
is not a necessary precondition to corroborate an incident of 
service.  Doran v. Brown, 6 Vet. App. 283, 290-291 (1994).  
His representative, moreover, has emphasized the lack of 
evidence countering the claim--certainly the absence of 
affirmative evidence tending to rebut what the veteran has 
assembled in his favor.  At separation, the veteran related 
that he had or had had recurrent back pain.  A July 16, 1998, 
statement from a former service associate, M.G.S., supports 
the veteran's assertions of a back injury during service.  On 
October 26, 1988, when seeking medical treatment for his 
back, the veteran declared having had a "strain" in Germany 
in 1979.  Finally, there is an opinion by a physician 
essentially linking current symptomatology to the back trauma 
in service.

This record does not categorically compel the conclusion that 
his back was injured in service and that that injury has led 
to chronic disability.  The law, of course, does not require 
that the veteran "prove" any element of his claim. To 
prevail, a claimant generally needs only to show that the 
evidence does not preponderate against him.  Further 
development would probably be inappropriate given that the 
credibility of the sources of favorable evidence is not in 
question and the presentations advanced are not intrinsically 
implausible.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the request 
to reopen this claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the 
veteran's claim should be reopened and decided.  See also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened, and entitlement to service connection for 
residuals of a low back injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

